United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMSDIVISION OF ENERGY EMPLOYEES’
COMPENSATION, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1391
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2013 appellant filed a timely appeal from a March 8, 2013 decision of the
Office of Workers’ Compensation Programs’ (OWCP) that denied her request for
reconsideration. As more than 180 days elapsed from the most recent merit decision of
December 2, 2010 to the filing of this appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the
nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).
On appeal, appellant contends that she is entitled to a merit review of her case.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 9, 2010 appellant, then a 49-year-old senior claims examiner, filed a traumatic
injury claim alleging that on July 19, 2010 she became agitated due to a work situation and was
unable to control her mood swings.
Appellant submitted a two page statement dated September 15, 2010 addressing factors
of her employment she believed caused her to sustain an emotional condition. She explained
that, at the end of February 2009, her supervisor assigned her to be the senior claims examiner
working with Lillian Gaddy, a claims examiner. Appellant related that her supervisor was aware
of the fact that she and Ms. Gaddy did not speak and, shortly thereafter, Ms. Gaddy filed an
Equal Employment Opportunity (EEO) complaint. The complaint was investigated and
appellant was contacted and spoke with an EEO investigator, who asked if it was possible that
she try to resolve any issue with Ms. Gaddy. Appellant wrote an e-mail to Ms. Gaddy but was
thereafter called into the district director’s office and told that appellant should not have sent the
e-mail due to its tone. On or about June 15, 2009 appellant was reassigned to a new supervisor.
She requested an explanation as to why she was transferred and was told that it was to assist the
unit in cleaning up the pending caseload. After the transfer, however, appellant received a
performance evaluation as an effective employee, rather than exemplary. She provided rebuttal
statements to her performance evaluation and alleged that she was singled out in unit meetings,
removed as a senior claims examiner and reassigned as a journeyman claims examiner.
On October 22, 2010 Martina Lotuaco, appellant’s present supervisor, responded to
appellant’s allegations. She noted that appellant worked in another unit (Unit A) until June 2009
when reassigned due to a routine reorganization of staff. Appellant was assigned as a
supervisory claims examiner to mentor and coach several claims examiners in the unit.
Ms. Lotuaco stated, however, that through 2009 she found errors when sampling the cases
assigned to appellant. She held private meetings to address the errors with appellant, who often
implicated the errors to subordinate claims examiners. Ms. Lotuaco addressed specific examples
of poor work quality, unfamiliarity with the procedure manual, coding errors, oversights in
reviews work of claims examiners and appellant’s erratic and sometimes demeaning attitude.
The pattern of poor work quality extended through July 2010. In one instance when discussing
her work, appellant disagreed with Ms. Lotuaco and accused a coworker of forging her name on
a final recommended decision. Ms. Lotuaco called the coworker into the office and he denied
and disputed appellant’s various allegations. Appellant subsequently apologized. Ms. Lotuaco
characterized appellant’s demeanor as rude and unprofessional. Appellant stopped work on
July 19, 2010 and subsequently requested leave from another supervisor. She was out on
extended leave until October 12, 2010, when she resumed full-time duty without restriction and
was reassigned to a different unit.
By decision dated December 2, 2010, OWCP denied appellant’s claim. It found that she
failed to establish a compensable factor of employment. Although assigned to work with
Ms. Gaddy, appellant was not involved in the EEO complaint and did not submit evidence to
establish any allegation of error. She was assigned to a different supervisor, but did not submit
evidence to establish administrative error or abuse by Ms. Lotuaco; nor was there evidence of
error in appellant’s reassignment from senior claims examiner to journeyman claims examiner.

2

On November 29, 2011 appellant requested reconsideration. She submitted two letters
from persons praising her work performance. Sharon R. Pushard, a friend, stated that she met
appellant in December 2005 and had worked with her for a year and a half before she transferred
to another unit. Appellant discussed issues with a certain claims examiner and then, after she
was transferred, with her new supervisor, who stated that appellant was upset about the work
situation. She also submitted unsigned quality review and file review pages, organizational chart
mark-ups on cases and a copy of a log on her cases. Appellant submitted a copy of an October 5,
2010 settlement agreement in which she withdrew her complaint of discrimination in agreement
for reassignment to another supervisor effective October 12, 2010 and that her performance plan
for the period December 7, 2009 through September 30, 2010 would be reviewed by
Ms. Lotuaco as the initial reviewer and the District Director as the higher level reviewer. The
settlement agreed that it would not be construed as an admission of any wrong doing or violation
of law.
Appellant submitted a rebuttal to Ms. Lotuaco. She discussed alleged inaccuracies in
Ms. Lotuaco’s letter, listed instances where she contended that Ms. Lotuaco was not truthful and
alleged that Ms. Lotuaco bullied her employees. Appellant challenged the assertion that her
emotional condition was due to outside stressors. She concluded that a bad decision was made
when she was assigned to work with a claims examiner with whom she did not get along.
Appellant also submitted a statement further addressing her allegations.
By decision dated May 4, 2012, OWCP denied appellant’s claim for reconsideration. It
found that her request was not timely filed within one year and failed to establish clear evidence
of error.
Appellant appealed to the Board.2 In a December 12, 2012 decision, the Board found that
her reconsideration request was timely filed within one year of the December 2, 2010 OWCP
decision. The Board set aside the May 4, 2012 decision and remanded the case for OWCP to
review appellant’s request for reconsideration under proper standard of review.
On March 8, 2013 OWCP denied appellant’s request for reconsideration. It found that
the evidence submitted was not sufficient to warrant further review of the decision of
December 2, 2010.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
2

Docket No. 12-1359 (issued December 12, 2012).

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

3

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
Appellant disagreed with the denial of her claim for an emotional condition and timely
requested reconsideration. The underlying issue on reconsideration was whether she established
a compensable factor of employment.
The Board finds that appellant submitted new evidence relevant to the denial of her claim
of an emotional condition. The evidence pertains to whether appellant established a
compensable factor of employment.7 She addressed the statement submitted by Ms. Lotuaco
regarding appellant’s work performance and her interactions at work with a subordinate claims
examiner. OWCP’s initial denial of appellant’s claim determined that there was no evidence that
established that the incidents occurred, as alleged. On reconsideration, appellant submitted
evidence concerning specific dates and encounters with the claims examiner to which she was
assigned. She also submitted copies of e-mails. This evidence is relevant to appellant’s claim of
an emotional condition.
Reopening a claim for merit review does not require a claimant to submit all evidence,
which may be necessary to discharge his or her burden of proof.8 If OWCP should determine
that the new evidence submitted lacks probative value, it may deny modification of the prior
decision, but only after the case has been reviewed on the merits.9 After such further
development as is deemed necessary, it shall issue a merit decision.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

J.U., Docket No. 10-215 (issued July 19, 2010).

8

L.K., Docket No. 13-949 (issued August 15, 2013).

9

See Dennis J. Lasanen, 41 ECAB 933 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision.
Issued: August 13, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

